    Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 1 of 20 PageID: 514



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DUREL B.,                                 :
                                          :
            Petitioner,                   :   Civ. No. 20-3430 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :          OPINION
                                          :
            Respondents.                  :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.

                                     I.      INTRODUCTION

        Petitioner, Durel B., 1 is an immigration detainee currently held at the Hudson County

Correctional Center, in Kearny, New Jersey. He is proceeding by way of counsel with an amended

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (DE 23.) Presently before the

Court is Petitioner’s Motion for an Order to Show Cause, Preliminary Injunction, and Temporary

Restraining Order. (DE 24). Pursuant to Local Civil Rule 78.1, this matter is decided without oral

argument. For the reasons set forth below, the Motion for an Order to Show Cause, Preliminary

Injunction, and Temporary Restraining Order will be granted insofar as a Temporary Restraining

Order shall be issued. This decision should not be taken as signifying a result in any other

individual case; rather, it is a reflection of the unique circumstances present in this particular case.




1
        Consistent with guidance regarding privacy concerns in social security and immigration
cases by the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, Petitioner is identified herein only by his first name and last initial.
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 2 of 20 PageID: 515



                                    II.    BACKGROUND

   A. COVID-19

       The United States is currently experiencing a global pandemic due to a rapidly spreading

infectious disease known as COVID-19. When the World Health Organization first classified

COVID-19 as a global pandemic on March 11, 2020, there were around 1,215 reported cases of

the virus in the United States. See Ctrs. for Disease Control and Prevention, Cases in U.S.,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 20,

2020). As of the date of this opinion, less than two months later, there are over 746,600 reported

cases of COVID-19 in the United States and more than 39,000 people have died as a result. See

id. These numbers currently continue to increase exponentially each day. See id. Currently, New

York and New Jersey are two of the states most impacted by the virus, with more than 238,000

and 85,000 cases respectively. See id. As of April 13, 2020, Respondents indicate that at Hudson

County Correctional Center (“HCCC”), where Petitioner is detained, eight immigration detainees

have tested positive for COVID-19, 24 county and federal inmates have tested positive, and 70

staff members have tested positive. (DE 30-1 at 9-10.) One member of the correctional staff, the

former facilities commissary direction, and two nurses who worked at HCCC have died from

complications due to COVID-19. (Id. at 10.)

       According to the Centers for Disease Control and Prevention (“CDC”), COVID-19 is a

respiratory illness that can spread “[b]etween people who are in close contact with one another

(within about 6 feet)” and from contact with contaminated surfaces. See Ctrs. for Disease Control

and Prevention, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/how-covid-spreads.html (last visited Apr. 20, 2020). The CDC states that “[t]he virus

that causes COVID-19 is spreading very easily and sustainably between people.” See id. Even



                                                2
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 3 of 20 PageID: 516



those who do not show symptoms of the virus may be able to spread it. See id. Common symptoms

of COVID-19 include a fever, cough, and shortness of breath. See Ctrs. for Disease Control and

Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-ncov/symptoms-

testing/symptoms.html (last visited Apr. 20, 2020). Certain groups of individuals are at “higher

risk for severe illness from COVID-19.” See Ctrs. for Disease Control and Prevention, Groups at

Higher     Risk   for   Severe   Illness,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited Apr. 20, 2020). These “high risk” individuals

include, but are not limited to, those who are over 65 years of age, have asthma, or are

immunocompromised. See id. In order to prevent the spread of the virus, the CDC recommends

“social distancing” (staying at least six feet away from others), wearing cloth face coverings when

in public, regular disinfection of “frequently touched surfaces,” and washing hands often with soap

and water, among other practices. See Ctrs. for Disease Control and Prevention, Prevent Getting

Sick,         https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/disinfecting-your-

home.html (last visited Apr. 20, 2020). Ultimately, however, “[t]he best way to prevent illness is

to avoid being exposed to this virus.” See id.

         According to the CDC, correctional and detention facilities present “unique challenges for

control of COVID-19 transmission,” due to the fact that individuals “live, work, eat, study, and

recreate within congregate environments[.]” See Ctrs. for Disease Control and Prevention,

Guidance for Correctional & Detention Facilities, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited Apr. 20,

2020). This close proximity heightens the potential that COVID-19 will spread. See id. Moreover,

the “ability of incarcerated/detained persons to exercise disease prevention measures (e.g.,

frequent handwashing) may be limited and is determined by the supplies provided in the facility



                                                   3
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 4 of 20 PageID: 517



and by security considerations.” See id. The stark reality is that “avoiding exposure to COVID-19

is impossible for most detainees and inmates.” Cristian A.R. v. Thomas Decker, et al., Civ. No.

20-3600, ECF No. 26 at *3 (D.N.J. Apr. 12, 2020). It is against this backdrop that Petitioner filed

the instant action.

    B. Factual and Procedural Background of Petitioner’s Case

          i.    Procedural History and Criminal Background

        Petitioner is a 23-year-old native and citizen of Belize. (DE 27-6 at 3.) He arrived in the

United States on or about July 22, 2003, at the age of six, pursuant to a temporary B2 visa,

commonly referred to as a tourist visa. (Id.) The visa authorized Petitioner to remain in the United

States until January 21, 2004. (Id.) Petitioner does not appear to have left the United States since

his arrival in 2003.

        On July 8, 2016, Petitioner was arrested and subsequently charged with kidnapping, sex

trafficking, promoting prostitution, criminal sexual act, assault, unlawful imprisonment, criminal

obstruction of bread or blood circulation, and petit larceny. (DE 27-6 at 12-13.) He was remanded

without bail for approximately two years. (DE 27 at 14; DE 27-7 at 22.) While in jail awaiting

trial, Petitioner was charged with, and pleaded guilty to, attempted assault. (DE 27-6 at 13.) It

appears that he was released from pre-trial detention in the summer of 2018. (DE 27-7 at 22.)

Petitioner was eventually found guilty by a jury of promoting prostitution and two counts of

criminal obstruction of breathing. (DE 27-10 at 34.)

        On September 6, 2018, Petitioner was served with a Notice to Appear (“NTA”) charging

him with removability for remaining in the United States for longer than permitted and placing

him into removal proceedings. (DE 27-5 at 3.) He was taken into custody by the Department of

Homeland Security (“DHS”). (DE 27 at 14.) On January 17, 2019, Petitioner appeared before an



                                                 4
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 5 of 20 PageID: 518



Immigration Judge (“IJ”) and denied the removability charge against him. (DE 27-8 at 3.) He also

moved to terminate his removal proceedings. (Id. at 3-4.) The IJ denied Petitioner’s request. (Id.)

In the spring of 2019, Petitioner filed an application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”), as well as an application to adjust his

status. (Id. at 4.) On October 17, 2019, the IJ denied his applications and ordered him removed.

(Id. at 21-22.) The BIA dismissed Petitioner’s appeal of the IJ’s decision, and he is now subject to

a final order of removal. (DE 29 at 23.) Petitioner has not indicated whether he has appealed this

decision to the United States Court of Appeals for the Second Circuit. (Id.) Petitioner is detained

pursuant to 8 U.S.C. § 1231(a). (Id.)

        On March 20, 2020, Petitioner filed a Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 in the Southern District of New York. (DE 1.) On March 31, 2020, the case was

transferred to the District of New Jersey and assigned to this Court. (DE 15.) Petitioner filed an

amended habeas petition on April 8, 2020, as well as a Motion for an Order to Show Cause,

Preliminary Injunction, and Temporary Restraining Order the following day. (DE 23, 24.) On April

13, 2020, Respondents filed their opposition to the petition and the motion. (DE 27.) Petitioner

thereafter filed a reply. (DE 29.) Both parties also submitted supplemental filings. (DE 30, 31.)

         ii.    Pre-Existing Medical Conditions

        Petitioner states that he suffers from Posttraumatic Stress Disorder (“PTSD”) and

Unspecified Schizophrenia Spectrum and Other Psychotic Disorder. (DE 23 at 25.) He alleges that

the antipsychotic medication he takes he takes for his medical conditions is “associated with

decreased immunity.” (DE 24 at 10.) Petitioner cites articles which indicate that antipsychotic

medications have been linked with suppressing an individual’s immune system, making it more

difficult for their bodies to fight off infection. (DE 23 at 26.) He also cites an article which suggests



                                                   5
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 6 of 20 PageID: 519



that individuals who suffer from severe mental illness such as schizophrenia are more likely to

suffer complications from respiratory diseases. (Id.)

       Moreover, Petitioner also submitted an expert declaration which states that individuals with

severe and persistent mental illness (“SPMI”) are significantly impacted by pandemics “because

of the disruption caused to the psychiatric medication supply chain, the decreased availability of

specialist providers, an increase in anxiety and stress in individuals around them, and a tendency

for large scale crisis to exacerbate persecutory and grandiose illusions.” (DE 24 at 9; DE 24-2.)

The report further states that “threatening life events such as the COVID-19 pandemic are

significantly related to the onset of psychotic or manic episodes.” (DE 24 at 10; DE 24-2.)

       Petitioner states that HCCC has been inconsistent in providing him with the medication

required to treat his schizophrenia. (DE 23 at 25-26.) He alleges that for the first six weeks after

he was transferred to HCCC in January 2020, he did not receive his antipsychotic medication. (Id.

at 24-25.) Eventually, Petitioner was provided with his medication, however, in early March 2020,

he states that he again stopped receiving his medication. (Id. at 25-26.) It was allegedly not until

after he filed his initial habeas petition that he again began to receive his medication. (Id.)

   C. HCCC’s COVID-19 Protocols

       To describe the measures HCCC has implemented to combat the spread of COVID-19,

Respondents provide the declaration of Ron Edwards, the Director of the Hudson County

Department of Corrections and Rehabilitation, who oversees the HCCC. (DE 30-1.) HCCC states

that there are currently no more than two detainees housed per cell. (Id. at 3.) Each housing unit is

on a “restrictive schedule” which only permits detainees to be outside their cell for two 30-minute

periods per day. (Id.) When detainees are outside of their cells, there is enough space for social

distancing. (Id.) The areas outside the cells are “being cleaned continuously” and the housing units



                                                   6
    Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 7 of 20 PageID: 520



are sanitized “no less than three times per day.” (Id. at 3-4.) Meals are provided inside the housing

unit or cells, and detainees are not allowed to congregate for meals. (Id. at 5.) HCCC has provided

disinfectant spray and soap in every housing unit at the jail. (Id.) Detainees are provided two bars

of soap each, and they may request additional soap as well as disinfectant wipes from staff. (Id. at

4, 9.)

         HCCC has stopped accepting detainees who have been in China, Italy, or Iran within the

last 31 days, as well as any individual who was arrested at the border or within the United States

but has not been tested for COVID-19 and medically cleared. (Id. at 4.) Any staff members,

vendors, or visitors are subject to medical screenings each time they enter the facility. (Id. at 6.)

All staff have Personal Protective Equipment and nurses also have gowns. (Id. at 7.) HCCC has

increased medical staffing to provide full coverage 24/7 for detainees’ medical needs. (Id. at 2.)

Medical personnel visit each cell twice a day to check on the medical and mental health status of

each detainee. (Id. at 7.)

         Detainees who complain of illness are immediately evaluated by medical personnel. (Id. at

8.) Any individual who exhibits signs or symptoms of COVID-19 is provided a surgical mask and

is tested in accordance with the guidance provided by the CDC. (Id. at 7-8.) Symptomatic

individuals and those awaiting test results are placed in quarantine and remain there for 14 days.

(Id. at 8.) Each cell within the quarantine unit is spaced so that individuals are at least six feet

apart. (Id.) If a detainee tests positive for COVID-19 but does not require hospitalization, he is

isolated in a cell in a designated unit. (Id.) Detainees who have had known exposure to a person

with confirmed COVID-19, but are asymptomatic, are housed together with restricted movement

in a process known as “cohorting.” 2 (Id. at 9.) If no new COVID-19 case develops within 14 days,


2
     The CDC defines cohorting as “the practice of isolating multiple laboratory-confirmed
COVID-19 cases together as a group, or quarantining close contacts of a particular case together

                                                 7
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 8 of 20 PageID: 521



cohorting is discontinued. (Id.) Since this unit is operating “well under capacity,” there is ample

room for social distancing between detainees who must be cohorted. (Id.)

       Despite Mr. Edwards’ assertions, Petitioner states that the measures taken at HCCC to

combat the spread of COVID-19 are not being implemented as Respondents suggest. (DE 29 at 9.)

Petitioner provides the declarations of multiple individuals who were recently released from

HCCC which describe the conditions at the facility. (DE 24-3, DE 24-4, DE 24-5, DE 24-6.) The

declarations indicate that HCCC staff have been slow to respond to requests for medical assistance,

that social distancing is not enforced while individuals are permitted out of their cells, that sixty

people share the same bathrooms with only four showers, that there is a lack of cleaning wipes or

sprays to disinfect shared objects between uses, and that there is a lack of hand sanitizer and

personal soap. (DE 24-3, DE 24-4, DE 24-5, DE 24-6.)

                                 III.    LEGAL STANDARDS

   A. Temporary Restraining Order

       To obtain a temporary restraining order or a preliminary injunction, a petitioner must

provide a “threshold” showing of two critical factors: (1) a likelihood of success on the merits of

his claim; and (2) that he is “more likely than not to suffer irreparable harm in the absence of

preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). A likelihood of

success on the merits requires “a showing significantly better than negligible but not necessarily

more likely than not.” See id. Additionally, “[h]ow strong a claim on the merits is enough depends

on the balance of the harms: the more net harm an injunction can prevent, the weaker the plaintiff’s

claim on the merits can be while still supporting some preliminary relief.” Id. at 178 (quoting



as a group.” See Ctrs. for Disease Control and Prevention, Guidance for Correctional & Detention
Facilities, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/
guidance-correctional-detention.html (last visited Apr. 20, 2020).

                                                 8
  Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 9 of 20 PageID: 522



Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir.

2009)). If these two “gateway factors” are met, then the Court considers the remaining two factors

which aim to balance the equities of the parties: “the possibility of harm to other interested persons

from the grant or denial of the injunction,” and “the public interest.” Id. at 176 (quoting Del. River

Port Auth. v. Transamerican Trailer Transport, Inc., 501 F.2d 917, 919-20 (3d Cir. 1974)). The

Court considers, “in its sound discretion if all four factors, taken together, balance in favor of

granting the requested preliminary relief.” Id. at 179.

   B. “Extraordinary Circumstances” Test for Bail

       In the United States Court of Appeals for the Third Circuit’s decision in Lucas v. Hadden,

790 F.2d 365 (3d Cir. 1986), the Court held that a petitioner may be eligible for bail prior to ruling

on the merits of his petition under “extraordinary circumstances.” See id. at 367. The Court held

that this standard reflected “the recognition that a preliminary grant of bail is an exceptional form

of relief in a habeas corpus proceeding.” See id. The Court cited as an example of extraordinary

circumstances its prior decision in Johnston v. Marsh, 227 F.2d 528 (3d Cir. 1955), where a

petitioner who was “gravely ill” and required hospitalization was granted bail pending his habeas

petition. See id. The Third Circuit in Lucas expressly clarified that a petitioner’s poor health was

not the only “extraordinary circumstance” that would justify a grant of bail. The Third Circuit

reaffirmed this “extraordinary circumstance” test in its later opinions in Landano v. Rafferty, 970

F.2d 1230, 1239 (3d Cir. 1992) and In re Souels, 688 F. App’x 134, 135-36 (3d Cir. 2017). Most

recently, this same “extraordinary circumstances” standard has been utilized by other courts within

this district in addressing whether to grant bail to immigration habeas petitioners seeking relief

during the COVID-19 pandemic. See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *16; Rafael

L.O., Civ. No. 20-3481, 2020 WL 1808843, at *5 (D.N.J. Apr. 9, 2020).



                                                  9
    Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 10 of 20 PageID: 523



                                       IV.     DISCUSSION

        Petitioner raises two claims for relief in his habeas petition: (1) that the conditions of his

confinement amount to punishment; and (2) that Respondents are unable to provide him with

adequate medical care. (DE 23 at 36-37.) Petitioner alleges that these due process violations

warrant his immediate release from custody. (Id. at 37-38.) Under the unique set of circumstances

presented in this case, I find that Petitioner has met the standard for a TRO, as well as the

extraordinary circumstances justifying bail.

        A. Temporary Restraining Order

        i.     Likelihood of Success on the Merits

               a. Conditions of Confinement Claim

        Petitioner argues that the Due Process Clause guarantees immigration detainees the right

to free from punitive conditions of confinement, but the circumstances under which he is currently

being detained violates that guarantee. (DE 23 at 36.) Petitioner states that his inability to protect

himself from COVID-19 while detained at HCCC, given his underlying medical conditions, is

tantamount to punishment. (Id.) Respondents submit that not only is Petitioner’s conditions of

confinement claim not cognizable in a habeas petition, but also that the conditions at HCCC do

not amount to punishment given the preventative measures the facility has undertaken to combat

the infectious disease. (DE 27 at 21.) 3



3
       Additionally, Respondents contend that Petitioner is lawfully detained, that he has not
exhausted his administrative appeal by requesting a bond hearing, and that he does not have a due
process right to the discretionary grant of parole. (DE 18-20.) However, Petitioner here is raising
a due process challenge to the conditions of his confinement and not a challenge to the
government’s authority to detain him. The fact that Petitioner is subject to detention under
§ 1231(a) does not negate his argument that the conditions of his confinement may be
unconstitutional. See E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019) (holding that
immigration detainees are entitled to the same due process protections as pretrial detainees and
delineating the applicable legal standard for a detainee’s conditions of confinement claim).

                                                 10
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 11 of 20 PageID: 524



       With respect to whether Petitioner’s claim is cognizable in a habeas petition, the Supreme

Court has “left open the question whether [detainees] might be able to challenge their confinement

conditions via a petition for a writ of habeas corpus.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1862-63

(2017); see also Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979) (“[W]e leave to another day the

question of the propriety of using a writ of habeas corpus to obtain review of the conditions of

confinement.”); Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (“When a prisoner is put under

additional and unconstitutional restraints during his lawful custody, it is arguable that habeas

corpus will lie to remove the restraints making custody illegal.”). Federal courts, however, have

seemingly condoned challenges to conditions of confinement raised through a habeas petition. See

Aamer v. Obama, 742 F.3d 1023, 1032 (D.C. Cir. 2014); Woodall v. Fed. Bureau of Prisons, 432

F.3d 235, 242-44 (3d Cir. 2005); Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d Cir. 1978). Furthermore,

under 28 U.S.C. § 2241, a district court may exercise jurisdiction over a habeas petition when the

petitioner is in custody and alleges that this custody violates the constitution, laws, or treaties of

the United States. 28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S. 488, 490 (1989). Accordingly,

I find the caselaw indicates that an immigration detainee may raise a conditions of confinement

claim in his § 2241.

       Regarding the merits of Petitioner’s conditions of confinement claim, unlike convicted

prisoners whose condition claims arise under the Eighth Amendment, pretrial and immigration

detainees are entitled to heightened protections. See Bell v. Wolfish, 441 U.S. at 535-36; see also

Sharkey, 928 F.3d at 306-07. Accordingly, an immigration detainee’s conditions of confinement

claim is properly analyzed under the Due Process Clause of the Fifth (or Fourteenth) Amendment.

See Sharkey, 928 F.3d at 307. Under that clause, “a detainee may not be punished prior to an

adjudication of guilt.” See id. In order to determine whether a challenged condition amounts to



                                                 11
    Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 12 of 20 PageID: 525



punishment, a court looks at whether that condition “is reasonably related to a legitimate

government objective.” Sharkey, 928 F.3d at 307. If it is not, then a court may infer “that the

purpose of the governmental action is punishment that may not be constitutionally inflected upon

detainees qua detainees.” Id. (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)).

        Whether a condition of confinement is reasonably related to a legitimate government

objective turns on whether the condition serves a legitimate purpose and is rationally related to

that purpose. See Hubbard, 538 F.3d at 232. A petitioner can demonstrate that a challenged

condition amounts to punishment if there is “an expressed intent to punish on the part of detention

facility officials,” if there is no “alternative purpose to which [the condition of confinement] may

rationally be connected is assignable for it,” or if the condition is “excessive in relation to the

alternative purpose assigned [to it].” See Bell, 441 U.S. at 538 (quoting Kennedy v. Mendoza-

Martinez, 372 U.S. 144, 168-69 (1963)). 4


4
         In support of his claim, Petitioner relies on the Supreme Court’s decision in Helling v.
McKinney, 509 U.S. 25 (1993). In Helling, the Court found that a prisoner successfully asserted a
conditions of confinement claim based upon exposure to environmental tobacco smoke, despite
the fact that he was asymptomatic, because the Eighth Amendment protected against “sufficiently
imminent dangers[.]” See id. at 34-35. The Court determined that the Eighth Amendment requires
individuals be provided with basic human needs, which includes “reasonable safety,” and that it
would be “cruel and unusual punishment to hold convicted criminals in unsafe conditions.” See id.
at 33 (internal quotation marks and citation omitted). Helling recognized that inmates are entitled
to relief where they prove risk of exposure to serious contagious illnesses.
                 We have great difficulty agreeing that prison authorities may not be
                 deliberately indifferent to an inmate's current health problems but
                 may ignore a condition of confinement that is sure or very likely to
                 cause serious illness and needless suffering the next week or month
                 or year. In Hutto v. Finney, 437 U.S. 678, 682, 98 S.Ct. 2565, 2569,
                 57 L.Ed.2d 522 (1978), we noted that inmates in punitive isolation
                 were crowded into cells and that some of them had infectious
                 maladies such as hepatitis and venereal disease. This was one of the
                 prison conditions for which the Eighth Amendment required a
                 remedy, even though it was not alleged that the likely harm would
                 occur immediately and even though the possible infection might not
                 affect all of those exposed. We would think that a prison inmate also
                 could successfully complain about demonstrably unsafe drinking

                                                12
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 13 of 20 PageID: 526



       This inquiry has recently been addressed within the context of the current COVID-19

pandemic. In Thakker v. Doll, Civ. No. 20-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020), the

Court found that although the government had a legitimate objective in “preventing detained aliens

from absconding and ensuring that they appear for removal proceedings,” the “unsanitary

conditions” and “high risk of COVID-19 transmission” were not rationally related to that

objective. See id. at *8. The Court explained that “[s]ocial distancing and proper hygiene are the

only effective means by which we can stop the spread of COVID-19” and that the petitioners had

shown that, “despite their best efforts, they cannot practice these effective preventative measures

in the Facilities.” See id. The Court found Respondent’s legitimate governmental objective was

weakened in particular by the other options ICE had to monitor detainees that did not require their

confinement. See id.

       Similarly, in Rafael L.O., the Court concluded that Respondents had a legitimate

governmental objective in preventing detainees from absconding, but that the conditions of the

prison, the current global pandemic, and the medical vulnerabilities the petitioners suffered from,

resulted in conditions of confinement that were tantamount to punishment. See Rafael L.O., 2020

WL 1808843, at *7-8. The Court found that, “Respondents [did not] have an express intent to

punish Petitioners,” but that “such intent is not a necessary prerequisite.” See id. at *7.



               water without waiting for an attack of dysentery. Nor can we hold
               that prison officials may be deliberately indifferent to the exposure
               of inmates to a serious, communicable disease on the ground that
               the complaining inmate shows no serious current symptoms.
Id. at 33.
        While Helling supports Petitioner’s proposition that exposure to an infectious disease may
constitute an unconstitutional condition of confinement, it is important to note that this case does
not provide the appropriate legal standard for an immigration detainee’s conditions of confinement
claim. See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *20. The appropriate legal standard is
whether the challenged condition amounts to punishment. See Sharkey, 928 F.3d at 307.


                                                  13
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 14 of 20 PageID: 527



       Most recently, in Cristian A.R., which dealt with detainees who were also confined at

HCCC, the Court held that the totality of the circumstances compelled a finding that the conditions

of confinement amounted to punishment. See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *21.

Although the Court found that the protocols Respondents implemented to prevent the spread of

COVID-19 were “laudable,” the Court ultimately determined that these enhanced measures were

insufficient. See id. at *22. In describing the inadequacies of the facilities enhanced measures, the

Court stated, in pertinent part:

               Petitioners spend 23.5 hours a day in cramped cells that they have
               to share with another person and the remaining thirty minutes out of
               their cells in common areas. It is during those thirty minutes that the
               detainees are at high risk for COVID-19 exposure and transmission.
               That brief period is the only time they have each day to take
               showers, make telephone calls to family members and attorneys,
               visit the commissary, and use recreation areas. Coming into close
               contact with frequently used items and shared spaces is unavoidable.
               Respondents do not state the Facilities clean and sanitize the
               common areas and frequently-touched common items in-between
               each period during which new detainees and inmates leave their
               cells. Instead, they provide that cleaning occurs at least three or four
               times per day. See Ahrendt Decl. ¶ 9.K; Edwards Decl. ¶¶ 11, 12.E.
               Accordingly, even crediting the Facilities’ increased efforts to clean
               and disinfect shared spaces, Respondents cannot dispute that many,
               if not all, detainees use the common areas and objects in-between
               cleanings and are being exposed to potentially contaminated
               surfaces. Detainees also report that corrections officers’ and medical
               staff’s use of gloves and masks is inconsistent and certainly not in
               line with the CDC’s recommendations, further compounding their
               risk of exposure. See Arcia-Quijano Decl. ¶ 5; Gordillo Decl. ¶ 11;
               Durkin Decl. ¶ 9.

               To make matters worse, detainees who want to do their part in
               curtailing the spread of COVID-19 to themselves and others are not
               provided the resources to do so. Detainees are forced to share soap
               or have no soap at all, see, e.g., Eisenzweig Decl. ¶ 8, and lack other
               basic hygiene items like hand sanitizer. Respondents do not indicate
               whether and how often soap or other hygiene products are provided
               to detainees. That means, when they return to their cells to begin
               their next 23.5-hour period of confinement, detainees are unable to
               perform the most effective measure of combatting the spread of the


                                                 14
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 15 of 20 PageID: 528



                 virus: washing and disinfecting their hands. Showering is not an
                 option because their only access to showers is during their brief half-
                 hour recreational period. Covering their faces with masks or hands
                 with gloves is also not possible, unless they have already shown
                 signs of COVID-19, but by that time, avoiding infection is likely too
                 late. See Ahrendt Decl. ¶ 9.G.; Edwards ¶ 14.

Id. at *22-24.

       Guided by the decisions in Thakker, Rafael L.O., and Cristian A.R., I find that the

circumstances presented here amount to punishment. While Respondents have undertaken

significant measures to try and prevent COVID-19 from further spreading throughout the facility,

those measures appear insufficient to protect Petitioner whose allegedly compromised immune

system puts him at greater risk of severe illness if he were to contract COVID-19. See Ctrs. for

Disease    Control     and    Prevention,    Groups     at   Higher     Risk   for    Severe   Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited Apr. 20, 2020). Petitioner alleges an inability to adhere CDC guidance on how to

protect himself from contracting COVID-19, such as practicing social distancing, using hand

sanitizer, and washing his hands regularly. (DE 23 at 36.)

       Respondents argue, however, that they do not have an express intent to punish Petitioner.

(DE 27 at 21.) Indeed, I do not find that Respondents have such an express intent. However, such

a finding is not required in order to conclude that conditions of confinement may amount to

punishment. See Bell, 441 U.S. at 538; see also Rafael L.O., 2020 WL 1808843, at *7. Respondents

also argue that they have a legitimate government interest ensuring Petitioner does not abscond

and appears for his removal proceedings. (DE 27 at 21-22.) However, given the current pandemic

and Petitioner’s compromised immune system, I find that the conditions of Petitioner’s

confinement are excessive in relation to Respondents’ purpose. This especially true given the

existence of the available alternatives to Petitioner’s confinement. See Thakker, 2020 WL


                                                   15
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 16 of 20 PageID: 529



1671563, at *8. Accordingly, I find that Petitioner has shown a likelihood of success on the merits

on his conditions of confinement claim.

               b. Deliberate Indifference Claim

        Petitioner’s second due process claim alleges that Respondents have demonstrated

deliberate indifference towards his serious medical needs by “failing to adequately protect” him

and by “not [taking the] necessary or appropriate precautions.” (DE 23 at 37.) Respondents argue

that an inadequate medical care claim is not cognizable in a habeas petition, but that even if it was,

they have not demonstrated the requisite deliberate indifference. (DE 27 at 25-27.) Even assuming

that Petitioner could raise an inadequate medical care claim in a § 2241, I find that Petitioner has

not shown a likelihood of success on the merits of this claim.

       The applicable legal standard for an immigration detainee’s inadequate medical care claim

is that of deliberate indifference. See Harvey v. Chertoff, 263 F. App'x 188, 191 (3d Cir. 2008)

(citing Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581-85 (3d Cir. 2003)); see also

Camacho Lopez v. Lowe, Civ. No. 3:20-CV-563, 2020 WL 1689874, at *7 (M.D. Pa. Apr. 7, 2020).

Thus, to succeed on a claim of inadequate medical care, a petitioner must show: (1) “a serious

medical need,” and (2) “acts or omissions by prison officials that indicate deliberate indifference

to that need.” Natale, 318 F.3d at 582. “To act with deliberate indifference to serious medical

needs, is to recklessly disregard a substantial risk of serious harm.” Harvey, 263 F. App’x at 191

(citing Estelle v. Gamble, 429 U.S. 97, 105-05 (1976) and Farmer v. Brennan, 511 U.S. 825, 836

(1994)). The Third Circuit has found deliberate indifference in situations where: “(1) prison

authorities deny reasonable requests for medical treatment, (2) knowledge of the need for medical

care is accompanied by the intentional refusal to provide it, (3) necessary medical treatment is

delayed for non-medical reasons, and (4) prison authorities prevent an inmate from receiving



                                                 16
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 17 of 20 PageID: 530



recommended treatment for serious medical needs.” Pearson v. Prison Health Serv., 850 F.3d 526,

538 (3d Cir. 2017).

       Here, in recognizing the grave risk that COVID-19 presents, Respondents have undertaken

numerous measures in order to combat the spread COVID-19 and prevent detainees from

contracting the illness. Respondents have implemented significant steps to comply with the CDC’s

guidelines for Correctional and Detention facilities, including increased cleaning of their facility,

increased monitoring of detainees’ medical health, and the imposition of social distancing

protocols. These actions do not demonstrate that prison officials have recklessly disregarded the

substantial risk of harm that COVID-19 poses. Rather, these actions indicate that Respondents are

actively trying to prevent detainees from contracting COVID-19. While there may not yet be a

perfect solution to preventing the spread of this infectious disease, Respondents’ conduct simply

does not demonstrate a deliberate indifference to the current global pandemic. Accordingly,

Petitioner has not shown a likelihood of success on the merits of his deliberate indifference claim.

       Although Petitioner has not shown a likelihood of success on the merits of his deliberate

indifference claim, he has demonstrated a likelihood of success on his conditions of confinement

claim. Therefore, I find that Petitioner has met the first factor required for the grant of a TRO.

       ii.     Irreparable Harm

       The second threshold showing Petitioner must make in order to be granted a TRO is that

he is “more likely than not” to suffer irreparable harm absent the relief requested. See Reilly, 858

F.3d at 179. Respondents argue that Petitioner has not articulated irreparable harm that would

warrant immediate release since he has not alleged exposure to an individual with confirmed

COVID-19 or even an individual who is symptomatic. (DE 27 at 30-31.)




                                                 17
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 18 of 20 PageID: 531



       While there is currently no guarantee against contracting COVID-19, correctional and

detention facilities present “unique challenges for control of COVID-19 transmission[.]” See Ctrs.

for Disease Control and Prevention, Guidance for Correctional & Detention Facilities,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html (last visited Apr. 20, 2020). Within facilities such as HCCC, detainees

“cannot practically adhere to social distancing guidelines or the adequate level of personal

hygiene,” measures which have been “touted as the most effective means to thwart the spread of

the virus.” See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *25-26 (quoting Rafael L.O., 2020

WL 1808843, at *8). The number of cases in HCCC alone underscores this point. (DE 32 at 20-

21.) Additionally, although Petitioner may not have alleged exposure to a symptomatic individual,

the CDC reports that COVID-19 can still be spread even by those who are asymptomatic. See Ctrs.

for     Disease       Control       and      Prevention,       How        COVID-19         Spreads,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html           (last

visited Apr. 20, 2020). Given Petitioner’s compromised immune system, he remains particularly

vulnerable to developing severe illness if he contracts COVID-19. See Ctrs. for Disease Control

and Prevention, Groups at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (last visited Apr. 20, 2020). Thus, it is

apparent that Petitioner is more likely than not to suffer irreparable harm if his confinement at

HCCC continues.

       iii.    Balancing of the Equities

       I next consider the remaining two factors: the possibility of harm to other interested persons

from the grant or denial of the injunction and the public interest. For the reasons explained above,

there remains a significant possibility of harm to Petitioner if he remains detained at HCCC.



                                                18
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 19 of 20 PageID: 532



Petitioner states that the antipsychotic medication he takes compromises his immune system,

thereby placing him at greater risk of developing severe illness as a result of COVD-19. It is also

in the public interest to release Petitioner before he contracts COVID-19 in order to “preserve

critical medical resources and prevent further stress on the states’ and country’s already

overburdened healthcare systems.” See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *27.

        I recognize that Respondents have a legitimate interest in ensuring Petitioner does not

abscond and in protecting the public, especially given Petitioner’s criminal history and the fact

that he is subject to detention pursuant to 8 U.S.C. § 1231(a). However, Petitioner has significant

ties to the United States. He has been in this country since he was six years old. The majority of

his family lives in the United States. (DE 23 at 25.) Petitioner states that, if released, he will reside

with his aunt, where he will have his own room, and he will continue to work closely with his

assigned social worker to maintain his medication regime. (DE 29 at 28.)

        Given all of these considerations, I believe that Respondents’ interests and Petitioner’s

interests can be appropriately addressed by releasing Petitioner to strict conditions including home

confinement, as well as electronic and telephonic monitoring. The specific conditions of his release

are set forth in the Order accompanying this Opinion. Thus, in balancing each of these factors, I

find that they favor the grant of a TRO to the following extent.

        B. Extraordinary Circumstances Warranting Bail

        The United States is the midst of a global pandemic and Petitioner is currently detained in

a facility which is “at the epicenter of the outbreak” in the United States. See Cristian A.R., Civ.

No. 20-3600, ECF No. 26 at *28. Petitioner allegedly suffers from a compromised immune system,

which has been identified by the CDC as worsening the risk of severe illness from COVID-19. See

Ctrs. for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,



                                                   19
 Case 2:20-cv-03430-KM Document 34 Filed 04/21/20 Page 20 of 20 PageID: 533



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited Apr. 20, 2020). The risk to Petitioner’s health is grave. Accordingly, I find that these

facts constitute extraordinary circumstances which warrant release on bail.

                                        V.      CONCLUSION

       For the foregoing reasons, Petitioner’s Motion for an Order to Show Cause, Preliminary

Injunction, and Temporary Restraining Order (DE 30) will be granted insofar as a Temporary

Restraining Order shall be issued. An appropriate Order accompanies this Opinion.



DATED: April 21, 2020
                                                              /s/ Kevin McNulty
                                                              ______________________________
                                                              KEVIN MCNULTY
                                                              United States District Judge




                                                 20
